Exhibit 10.37
Amendment Number One to the
Mark Blinn Employment Agreement
     This Amendment Number One to the Mark Blinn Employment Agreement (the
“Amendment”) is made and entered into by and between Flowserve Corporation, a
New York corporation (the “Company”) and Mark Blinn (“Executive”) as of
November 19, 2008 for purposes of amending that certain employment agreement by
and between the Company and Executive dated May 7, 2007 (the “Employment
Agreement”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Employment Agreement.
WITNESSETH
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
to bring the provisions into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended;
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and Executive agree that Section 8 of the Employment Agreement is hereby amended
by deleting said Section in its entirety and replacing it with the following:
8. Delay of Severance Payments. To the extent (i) any post-termination payments
to which Executive becomes entitled under this Agreement or any agreement or
plan referenced herein constitute deferred compensation subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) Executive
is deemed at the time of such termination of employment to be a “specified
employee” under Section 409A of the Code, then such payment will not be made or
commence until the earliest of (x) the expiration of the six (6) month period
measured from the date of Executive’s “separation from service” (as such term is
defined in the Treasury Regulations promulgated under Section 409A of the Code
and any other guidance issued under Section 409A of the Code); and (y) the date
of Executive’s death following such separation from service. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Section 8 (together with reasonable accrued interest) will be
paid to Executive or Executive’s beneficiary in one lump sum.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed by its officers thereunto duly authorized, and Executive has hereunto
set his hand as of the day and year first above written.

            FLOWSERVE CORPORATION
      By:   /s/ William C. Rusnack         Name:   William C. Rusnack       
Title:   Chairman, Organization and Compensation Committee     

                  /s/ Mark Blinn       Name:   Mark Blinn           

 